              Case 7:20-cr-00625-KMK Document U.S.
                                              35 Department
                                                   Filed 04/06/21   Page 1 of 1
                                                               of Justice

                                                                  United States Attorney
                                                                  Southern District of New York


      MEMO ENDORSED                                               United States District Courthouse
                                                                  300 Quarropas Street
                                                                  White Plains, New York 10601


                                                                  April 2, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:       United States v. Jordan Campbell, et al., 20 Cr. 625 (KMK)

Dear Judge Karas :

       In light of the ongoing production and review of discovery, the Government respectfully
requests, with the consent of all four defendants, that the Court ( 1) adj oum for approximately eight
weeks the status conference currently scheduled for April 16, 2021 at 11 :00 a.m ., and (2) exclude
time under the Speedy Trial Act until the date of the rescheduled status conference. Such an
exclusion would be in the interest of justice to allow the parties time to continue producing and
reviewing discovery, contemplating any motions, and discussing possible pre-trial dispositions.
See 18 U.S .C. § 3161 (h)(7)(A) .

The conference is adjourned to 6/18/21 at 11 am. Time is          Respectfully submitted,
excluded until then , in the interests of justice, to allow the
Parties to review disccovery and consider filing pre-trial
motions. The interests of justice from this exclusion             AUDREY STRAUSS
outweigh Defendants' and the public's interest in a speedy        United States Attorney for the
trial. See 18 U.S.C. Section 3161(h)(7)(A).                       Southern District of New York
So Ordered.
                                                           By :   Isl David R. Felton
~~
4/6/21
                                                                  Shiva H. Logarajah
                                                                  Jacob Warren
                                                                  David R. Felton
                                                                  Adam Hobson
                                                                  Assistant United States Attorneys
                                                                  Tel: 914-993-1918
                                                                       212-637-2264
                                                                       914-993-1908
                                                                       212-637-2484



cc:       All Counsel (vfa £CP)
